Case: 13-12575   Date Filed: 07/18/2014   Page: 1 of 3


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 13-12575
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 1:12-cr-20857-KMW-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

LUIS LARA,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (July 18, 2014)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
               Case: 13-12575     Date Filed: 07/18/2014    Page: 2 of 3


      Luis Lara appeals his sentence of 72 months of imprisonment for possessing

child pornography. See 18 U.S.C. § 2252(a)(4)(B), (b)(2). Lara argues that his

sentence is unreasonable. We affirm.

      Lara’s sentence is procedurally reasonable. Lara argues that the district

court failed to consider the statutory sentencing factors, but the district court

specifically stated that it considered those factors. See 18 U.S.C. § 3553(a). The

district court explained that it selected a sentence that would address the “horrible”

nature of Lara’s offense; the long-lasting negative repercussions to the victims and

their families; his dishonesty with investigators during a polygraph examination;

and his false assertion that he had complied fully with the law when he earlier had

admitted to investigators that he entered a fraudulent marriage to remain in the

United States. The record establishes that the district court had a “reasoned basis

for exercising [its] own legal decisionmaking authority.” United States v. Agbai,

497 F.3d 1226, 1230 (11th Cir. 2007) (internal quotation marks omitted).

      Lara’s sentence of 72 months of imprisonment is also substantively

reasonable. Although the district court stated initially that Lara had an advisory

guideline range between 63 and 78 months of imprisonment, the district court

corrected that misstatement and explained that it had varied downward 25 months

from the low end of Lara’s guideline range of 97 to 121 months of imprisonment.

The district court reasonably determined that Lara’s possession of 600 or more


                                           2
              Case: 13-12575     Date Filed: 07/18/2014   Page: 3 of 3


images of child pornography, which included 75 videos, some of which portrayed

sadistic and masochistic abuse, warranted a sentence of 72 months of

imprisonment. Lara argues that the district court failed to give adequate weight to

his otherwise clean criminal record, his acceptance of responsibility, and his

cooperation with the government, but the weight assigned to any particular

sentencing factor rests within the sound discretion of the district court. See United

States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc). The district court

imposed a sentence below the advisory guideline range and far below Lara’s

maximum statutory term of imprisonment of 120 months. See United States v.

Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008). We cannot say that the district

court “commit[ted] a clear error of judgment” by refusing to vary downward

further, see Irey, 612 F.3d at 1189, particularly when Lara requested a sentence

“anywhere within the guidelines.”

      We AFFIRM Lara’s sentence.




                                          3